Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 4-5, filed December 15, 2021, with respect to the rejection(s) of claim(s) 1-7 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Encka et al (EP 1544672 A1) and Berger et al (US 2015/0324680 A1).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Encka et al (EP 1544672 A1).
Regarding claims 1, 6, 7, Encka et al discloses a system (10) and method comprising; an x-ray recording device (2) for recording an x-ray image on a phosphor plate (1) and a readout device (20) for the phosphor plate (1) (See Fig. 1), wherein the phosphor plate (1) has an optically readable marking (4)(readable mark, barcode, magnetic strip) and the x-ray recording device and/or the readout device 

    PNG
    media_image1.png
    564
    764
    media_image1.png
    Greyscale

Regarding claim 3, Encka et al discloses wherein the data device is configured to transmit the read information items to the readout device (20) (See Fig. 1).
Regarding claim 4, Encka et al discloses wherein the optically readable marking is a barcode (4)(See Fig. 1).
Regarding claim 5, Encka et al discloses a phosphor plate (1) having a light-sensitive layer (5) (BaFZBr:EU or CsBr:Eu) and designed to be stored in a light protection sleeve, comprising: an optically readable marking (4), in particular a barcode, wherein the optically readable marking (4) is attached in such a way that it is readable by a readout device that is designed to read an x-ray image (2) (See Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Encka et al (EP 1544672 A1) in view of Berger et al (US 2015/0324680 A1).
Regarding claim 2, Encka et al discloses all of the limitations of parent claim 1, as described above, however Encka et al is silent with regards to code uniquely identifying phosphor plate, as claimed.  Berger et al discloses a system and method for computer radiography using near field communication technology, comprising: an RFID/NFC tag uniquely identify a plate (paragraph [0142]).  Thus, I would have been obvious to modify Encka et al to identify the phosphor plate, as taught supra by Berger et al, so as to optimize readout conditions of phosphor plate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Berger et al (JP 2011251119 A) discloses a memory is affixed to a surface of the plate, wherein the affixed memory stores information about the plate and is in wireless communication with a computer. A first scan date is stored in the affixed memory. Obtaining the X-ray image uses steps of storing at least a job identifier and a scan status for the plate in the affixed memory; acquiring image data from a scan of the plate following exposure to X-rays, acquiring at least the job identifier from the affixed memory, and associating the acquired image data with the acquired job identifier; incrementing a scan count value and updating the scan status in the affixed memory; erasing image content from the plate; and storing the acquired image data in a second, computer-accessible memory according to the acquired job identifier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/